Citation Nr: 1026599	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-11 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for hallux valgus of the right foot.

2.  Entitlement to an initial evaluation in excess of 20 percent 
for hallux valgus of the left foot.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to April 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Chicago, 
Illinois, which granted service connection and assigned 10 
percent ratings for the Veteran's bilateral hallux valgus.

A subsequent March 2008 rating decision found that the Veteran's 
service connected bilateral foot disability was manifested by 
adverse musculoskeletal symptomatology and functional loss in 
addition to hallux valgus and granted him 20 percent disability 
ratings effective October 3, 2003 (the date of receipt of the 
Veteran's claim for service connection).  The Veteran has 
continued to express disagreement with the disability evaluations 
assigned for his bilateral hallux valgus.


FINDINGS OF FACT

1.  The Veteran's service-connected hallux valgus of the right 
and left feet are manifested by dislocation of the second and 
third metatarsophalangeal joints bilaterally, are tender, and 
require custom made orthotics, with no more than moderately 
severe disability demonstrated.

2.  The evidence does not show that the Veteran's service-
connected bilateral hallux valgus disabilities are so exceptional 
or unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 
the currently assigned 20 percent for the Veteran's service-
connected hallux valgus of the right foot have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5283 (2009).

2.  The criteria for an increased disability rating in excess of 
the currently assigned 20 percent for the Veteran's service-
connected hallux valgus of the left foot have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5283 (2009).

3.  Application of extraschedular provisions for the service-
connected hallux valgus disabilities is not warranted.  38 C.F.R. 
§ 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased disability ratings for 
his service-connected hallux valgus of the right and left foot.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issues on appeal will then be analyzed 
and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by letters 
mailed in November 2003 and November 2004, and notice with 
respect to the effective-date element of the claims, by a letter 
mailed in February 2007.  Although the February 2007 letter 
pertaining to the effective-date element of the claim was 
provided after the initial adjudication of the claims, the Board 
finds that the Veteran has not been prejudiced by the timing of 
this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision of 
the required notice and the completion of all indicated 
development of the record, the originating agency readjudicated 
the Veteran's claims in May 2009 and August 2009 supplemental 
statements of the case (SSOCs).  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (A timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of the claims 
would have been different had complete VCAA notice been provided 
at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  There is no reasonable possibility that 
further assistance would aid in substantiating the claims.  The 
pertinent evidence of record includes the Veteran's statements, 
service treatment records, photographs, as well as VA and private 
treatment records.  

The Veteran was afforded a VA examination in June 2004.  The 
examination report reflects that the examiner interviewed and 
examined the Veteran, reviewed his claims folder, reviewed his 
past medical history, documented his current medical conditions, 
and rendered appropriate diagnoses consistent with the remainder 
of the evidence of record.  Furthermore, these examination report 
contains sufficient information to rate the Veteran's 
disabilities under the appropriate diagnostic criteria.  The 
Board therefore concludes that the VA examination report is 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate].  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He has retained the services 
of a representative.  In his March 2008 substantive appeal [VA 
Form 9], the Veteran declined the option of testifying at a 
personal hearing.

Accordingly, the Board will proceed to a decision.

For the sake of economy, the Board will analyze the Veteran's 
bilateral foot claims together, as they are rated under the same 
diagnostic code and according to the medical evidence show 
similar symptomatology.

Pertinent Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual disorders in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected bilateral hallux valgus is 
assigned 20 percent disability ratings under 38 C.F.R. § 4.71a, 
Diagnostic Code 5283 [malunion or nonunion of the tarsal or 
metatarsal bones].  

Review of the relevant evidence of record demonstrates that the 
Veteran's service-connected hallux valgus of the right and left 
foot present symptomatology most congruent with Diagnostic Code 
5283.  Notably, in the March 2008 rating decision, the RO 
determined that the medical evidence of record indicated that the 
Veteran had marked contracture of the second and third 
metatarsophalangeal joints of both feet and a lack of toe 
purchase with those digits.  Further, the RO considered the 
Veteran's hallux valgus symptomatology to include the dislocation 
and deformity of the bilateral metatarsophalangeal joints in 
assigning 20 percent disability ratings under Diagnostic Code 
5283.  

The Board notes that Diagnostic Code 5284 [foot injuries, other] 
is not most appropriate because it is a catch-all provision which 
is intended to cover a variety of foot disabilities.  In the 
present case, the Veteran's service-connected disabilities are 
more accurately described by the specific provisions of 
Diagnostic Code 5283. The Court has referred to "the canon of 
interpretation that the more specific trumps the general."  See 
Zimick v. West, 11 Vet. App. 45, 51 (1998) ("'a more specific 
statute will be given precedence over a more general one . . . . 
") [quoting Busic v. United States, 446 U.S. 398, 406 (1980)]; 
see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005).

Therefore, the specific diagnostic code, Diagnostic Code 5283, 
which involves fracture residuals, is properly applied here, 
rather than the more general Diagnostic Code 5284.

Therefore, the Board will rate the Veteran's service-connected 
hallux valgus of the right and left foot under Diagnostic Code 
5283.  The Veteran and his representative have not suggested the 
applicability of another Diagnostic Code.

Under Diagnostic Code 5283, a 10 percent rating is assigned for 
moderate foot injuries, a 20 percent rating is assigned for 
moderately severe foot injuries, and a 30 percent rating is 
assigned for severe foot injuries. With actual loss of use of the 
foot, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5283 (2009).

The Board observes that the words "moderate", "moderately 
severe", and "severe" are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6 (2009).  

Analysis

The Veteran's service connected hallux valgus of the right and 
left foot are each currently rated as 20 percent disabling, which 
is indicative of moderately severe disability.  To obtain 30 
percent ratings, his disabilities must be shown to be severe.

As an initial matter, the Board notes that the Veteran has been 
diagnosed with clawfoot, pes planus, hammertoes, and calluses.  
See the October 2004 VA examination report; see also a VA 
treatment record dated in August 2006.  He is not service-
connected for these disabilities.
  
The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected disability 
and a service-connected disability, in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).

In this case, the evidence of record specifically describes the 
Veteran's service-connected bilateral hallux valgus.  Such 
descriptions will be used to rate the disabilities.  

The Board notes the medical evidence of record does not 
demonstrate complete paralysis of either foot at any time period, 
and the Veteran does not contend that there is complete 
paralysis.

The Veteran's chief complaints are that of pain, stiffness, lack 
of endurance, weakness, and fatigability in his feet.  Further, 
he reported that the pain is so severe that he walks on his heels 
or the outside of his feet, and that the pain prevents him from 
sleeping, walking, and standing.  He also reported daily flare-
ups which cause decreased range of motion and last until he can 
get off his feet.  He has used medication, rest, hot water soaks, 
physical therapy, and insoles for treatment.  He has specifically 
noted that the insoles are effective for relieving the pain, 
although he experiences difficulty fitting into shoe gear.  
Finally, the Veteran stated that the pain in his feet prevents 
him from usual activities, and that he has difficulty standing 
for long periods of time, occasionally loses his balance, cannot 
climb stairs, swim, hike, or climb hills.    

While the Board acknowledges Veteran's complaints, in its opinion 
those complaints do not present a picture consistent with severe 
disability of either foot.  Rather, there is no objective 
evidence of pathology which might be said to be indicative of 
severe foot pathology.  

The Veteran was afforded a VA examination in October 2004.  Upon 
physical examination, the VA examiner noted an abnormal 
appearance of the Veteran's right foot, with the second toe 
raised above the other toes, and the third toe raised above the 
fourth and fifth toe.  He diagnosed hallux valgus of the 
bilateral first metatarsal.  However, he did not report any 
functional loss related to the hallux valgus.  Range of motion 
testing of the right ankle revealed dorsiflexion to 20 degrees, 
plantar flexion to 45 degrees, inversion to 30 degrees, and 
eversion to 15 degrees.  Left ankle range of motion testing 
revealed dorsiflexion to 20 degrees, plantar flexion to 45 
degrees, inversion to 30 degrees, and eversion to 15 degrees.  
The examiner noted that the right great toe limited range of 
motion actively, although passively demonstrated a full range of 
motion, and that the Veteran verbalized pain on motion in the 
left great toe.  Further, there was no additional limitation due 
to weakness, fatigue, or lack of endurance following repetitive 
motion.  Moreover, the VA examiner indicated an abnormal gait, in 
particular the second toes bilaterally and the right third toe 
did not touch the floor when the Veteran walked.  However, there 
were no limitations observed in the Veteran's ability to walk, 
and he was able to elevate on the toes and walk across the room, 
although he complained of pain in the left great toe.  The VA 
examiner additionally reported no unusual shoe wear as well as 
normal posture.  The Veteran's hallux valgus was noted at 20 
degrees angulation, and dorsiflexion was zero degrees actively 
and 25 degrees passively bilaterally.  An X-ray report of the 
Veteran's feet revealed a fracture at the base of the fifth 
proximal phalanx of indeterminate age, deformities of the first 
through third toes which were most likely chronic, mild 
osteoporosis, and possible linear metallic foreign body along the 
plantar distal aspect of the fourth toe.

M.N., D.P.M. indicated in letters dated in December 2004 and May 
2005 that a physical examination of the Veteran's feet revealed 
that an excessive amount of bone was removed with the result 
being severe dislocations of all of the metatarsal phalangeal 
joints.  Dr. M.N. explained the treatment to the Veteran which 
included custom made orthotics, custom made shoes and possible 
surgery in the future.  

A VA podiatry consultation dated in August 2006 documented the 
Veteran's report of surgery on his second and third digit toes 
bilaterally during service which resulted in these toes being 
significantly shorter than the other toes.  Additionally, the 
Veteran stated that his fourth digit toes bilaterally were 
incurvated and fixed over the deficit space that the short digits 
made, and that this caused a  great throbbing pain with numbness 
and tingling when wearing shoe gear and walking.  
Upon physical examination, the podiatrist noted the Veteran's 
significantly shortened second and third digits bilaterally with 
associated fourth digit incurvation as well as contracted first 
and second digits.  The VA podiatrist further documented painful 
digits to both of the Veteran's feet and multiple digital 
deformities.  An X-ray report of the Veteran's right foot 
revealed deformities of the right second and third toes which 
contained only two phalanges.     

C.D., D.P.M. documented treatment for the Veteran's pain in his 
toes dated in January 2007.  Upon physical examination, Dr. C.D. 
noted a full range of motion of the Veteran's ankles and subtalar 
joints.  He specifically indicated that most of the Veteran's 
deformity and pain was associated with the forefoot area of both 
feet.  Dr. C.D. further noted marked contracture of the second 
and third digits bilaterally with lack of toe purchase of the 
second and third digits of both feet.  Dr. C.D. also documented 
hallux valgus bilaterally, and that the Veteran had difficulty 
performing toe raises as well as instability and pain when 
excessive weight was placed on the forefoot.  However, he noted 
good inversion and eversion of the rearfoot.   An X-ray of the 
Veteran's feet revealed resection of the base of the proximal 
phalanx of the second and third digits.  Further, the Veteran was 
noted to have no flexion or dorsiflexion power of the second and 
third digits of either foot and limited plantar flexion of the 
hallux.  

Dr. C.D. recommended custom made extra-depth shoe gear with 
accommodative orthoses to assist in unloading stress and pressure 
off the forefoot area of the Veteran's feet.  Although Dr. C.D. 
noted that the Veteran's deformities were static in nature and 
should not progress significantly, he indicated that the 
deformities were "fairly significant" and "significantly 
limit" normal ambulatory function and comfortable long-term 
walking or standing.  In consideration of the severity of the 
Veteran's deformities, Dr. C.D. stated that "I would anticipate 
that the [Veteran] would have permanent disability associated 
with these," and that the deformities would likely cause changes 
in the Veteran's gait and balance, which would lead to further 
metatarsal deformity.  The Board notes that while Dr. C.D. stated 
that the Veteran's disabilities support "25 to 30 percent 
disability," he also stated that he was unfamiliar with VA 
regulations pertaining to disability ratings.  

H.F.J., D.P.M. also treated the Veteran for pain in the toes 
bilaterally.  Dr. H.F.J. noted that the second and third digits 
of both feet were "drastically" shortened and elevated and that 
bunions were present bilaterally.  A review of post-operative 
radiographs verified the shortening of the second and third 
digits bilaterally, and that the Veteran "appeared to be 
suffering from iatrogenic causes" for which orthoses "may" 
benefit.  

A letter from E.S., D.P.M. dated in June 2009 documented the 
Veteran's continued complaints pain due to the bilateral hallux 
valgus which made ambulation and wearing shoe gear difficult.  
Upon physical examination, Dr. E.S. noted lesser digits of both 
feet which were short and dorsally contracted, the hallux had 
"severe" bunion deformity, and pain to the metatarsal 
phalangeal joints of both feet.  Further, a radiographic 
examination revealed resection of the bases of the proximal 
phalanxes of the second to fifth digits of both feet, dorsal 
subluxation and contracture, and increased first metatarsal angle 
consistent with "moderate-severe" bunion deformity.  Dr. E.S. 
suggested treatment including custom orthotics, special or custom 
shoe gear, or surgery.  

After having carefully considered the matter, the Board finds 
that the competent medical evidence of record demonstrates that 
increased ratings for the Veteran's service-connected bilateral 
hallux valgus are not warranted, as the disability more closely 
approximates moderately severe disability than severe disability.  
Notably, there is no objective evidence of pathology which might 
be said to be indicative of severe foot pathology, such as the 
use of a cane or crutches.  In reaching this conclusion, the 
Board reiterates the October 2004 VA examiner's report of no 
functional loss associated with the Veteran's bilateral hallux 
valgus.  While the VA examiner documented an abnormal gait, he 
also noted that there were no limitations in the Veteran's 
ability to walk, and that he was able to elevate on the toes and 
walk across the room.  Moreover, the examination by Dr. C.D. 
noted that despite the Veteran's difficulty with performing toe 
raises and difficulty with ambulation, he continued to work in 
the food service section at a VA hospital, which required long 
periods of standing.  Further, Dr. E.S. stated in a June 2009 
examination, the most recent examination of record, that the 
Veteran evidenced "moderate-severe" bunion deformity.  Finally, 
although surgery has been suggested to the Veteran with respect 
to his bilateral metatarsal joints, there is no indication that 
the Veteran has undergone surgery on either foot.  Rather, he has 
treated his bilateral foot disability primarily with foot 
orthotics and shoe gear.  

The Board notes that treatment records from Dr. M.N., Dr. C.D., 
and Dr. E.S. have indicated that the Veteran's hallux valgus is 
"severe" and that the associated dislocated second and third 
digits of both feet are "marked."  However, in granting the 
Veteran 20 percent disability ratings for the service-connected 
hallux valgus, the RO included the application of Diagnostic Code 
5280, which considers "severe" hallux valgus in assigning a 10 
percent disability rating, the highest disability rating under 
that diagnostic code.  Moreover, the two hallux valgus 
disabilities, together, are rated 40 percent disabling.  Thus, it 
appears that the Veteran is adequately compensated for the pain 
associated with his hallux valgus and dislocated metatarsal 
joints as well as periods of flare-ups in which he experiences 
increased pain and loss of function.    

Accordingly, the Board finds that the overall severity of the 
Veteran's bilateral hallux valgus disabilities more closely 
approximates moderately severe disabilities.  As a severe 
disability has not been demonstrated as to either foot, 
disability ratings in excess of 20 percent, as per Diagnostic 
Code 5283, must be denied.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2009).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

However, the Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  Such is the case with Diagnostic Code 
5283.

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2009); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2009); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board notes that the August 2006 VA podiatry consultation 
documented the Veteran's complaints of a numbness and tingling 
sensation in his feet when wearing shoe gear due to his bilateral 
foot disability.  A neurological examination of the Veteran's 
feet conducted at that time revealed pedal pulses of 2/4 
bilaterally, epicritic sensation bilaterally, and paresthesia.
 
However, the medical evidence of record does not indicate 
neurological impairment sufficient to warrant a separate 
disability rating.  Crucially, the October 2004 VA examiner noted 
a normal pulse upon physical examination of the Veteran's feet.  
Additionally, the August 2006 VA podiatrist described the 
Veteran's pedal pulse as palpable.  Moreover, Dr. C.D. noted a 
"good" pedal pulse in the January 2007 private treatment 
report.  Finally, Dr. E.S. noted in the June 2009 private 
treatment letter that a vascular examination of the Veteran 
revealed palpable pedal pulses with no edema, and a neurological 
examination revealed "grossly intact to light touch," negative 
Tinel's sign, symmetrical and equal reflexes, and muscle strength 
5/5.  

Based on this record, and although not necessarily disputing that 
certain neurological symptoms may have been present in the 
Veteran's bilateral lower extremities, the Board finds that 
separate ratings for neurological impairment of the bilateral 
lower extremities are not warranted.   

Additionally, multiple medical records document scars on the 
Veteran's first, second, and third digits bilaterally as a result 
of surgery performed during the Veteran's period of military 
service.  See, e.g., a VA treatment record dated in August 2006.  
However, the October 2004 VA examiner identified no breakdown in 
skin when examining the Veteran's feet.  Additionally, the VA 
podiatrist reported in the August 2006 treatment record that 
there were no open lesions or hyperkeratosis upon examination of 
the Veteran's skin.  Further, Dr. C.D. reported in the January 
2007 private treatment report that the Veteran had "healed 
surgical incisions" over the first, second, and third digits 
bilaterally.  Moreover, Dr. H.F.J. described the surgical 
incisions as "faint" upon examination of the Veteran's feet in 
February 2008.  Finally, although Dr. E.S. noted the presence of 
the surgical scars, he stated that the Veteran's skin was warm, 
dry, and supple upon examination, and there were no breaks in the 
skin or signs of infection.  Accordingly, the Board finds that 
the competent medical evidence demonstrates that the surgical 
scars are asymptomatic; separate ratings for these scars are not 
warranted by the evidence of record.

The Board additionally notes that although the Veteran has been 
diagnosed with degenerative joint disease associated with his 
metatarsophalangeal joints, this disease manifests in foot pain 
based on identified symptomatology.  Accordingly, separately 
rating the diagnosis would amount to prohibited pyramiding.  See 
38 C.F.R. § 4.14 (2009) [the evaluation of the same disability 
under various diagnoses is to be avoided].

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  

In the instant case, the Veteran's service-connected hallux 
valgus of the right and left foot was assigned 20 percent 
disability ratings effective from October 3, 2003, when he filed 
his claim for VA benefits.  It appears from the medical evidence 
of record that the hallux valgus symptomatology has not 
appreciably changed since the date of service connection.  
Specifically, the VA examination reports as well as the VA and 
private treatment records indicate that the Veteran's physical 
examinations of his hallux valgus have remained relatively stable 
throughout the period.  The Veteran's hallux valgus 
symptomatology has remained consistent with the assignment of 20 
percent ratings under Diagnostic Code 5283.  No evidence was 
presented to allow for the assignment of increased disability 
ratings at any time during the period here under consideration.  
Therefore, the RO properly assigned 20 percent disability ratings 
from October 3, 2003.

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected bilateral hallux valgus.  See Bagwell v. Brown, 
9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will 
apply unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted upon 
a finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) 
(2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  The evidence of record indicates that 
the Veteran works at a VA hospital in the food service industry 
section, which requires him to standing on his feet for long 
periods of time.  See the private treatment report from Dr. C.D. 
dated in January 2007.  The Board notes that the Veteran has 
complained of walking and standing when at his job.  See the 
October 2004 VA examination report.  However, the evidence of 
record does not indicate that he has missed any work due to his 
service-connected bilateral hallux valgus.  The Board notes that 
it has no reason to doubt that the Veteran's hallux valgus 
symptomatology adversely impacts his employability; however, this 
is specifically contemplated by the assigned schedular ratings.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  
 
In addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The evidence of record 
is absent any indication of hospitalization for the service-
connected bilateral hallux valgus.

Further, the record does not demonstrate any other reason why an 
extraschedular rating should be assigned.  Accordingly, the Board 
therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
is not warranted.

In denying the Veteran's claim for increased ratings, the Board 
observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on unemployability due to service-
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an attempt to 
obtain an appropriate rating for a disability and is part of the 
claim for an increased rating.  In this case, the evidence of 
record does not show, and the Veteran has not asserted, that he 
is unemployable because of his service-connected bilateral hallux 
valgus.  On the contrary, he reported to Dr. C.D. in January 2007 
that he worked in the food service section at a VA hospital.  
Accordingly, the issue of TDIU has not been raised in this case.  



ORDER

Entitlement to an increased initial disability rating for 
service-connected hallux valgus of the right foot is denied.

Entitlement to an increased initial disability rating for 
service-connected hallux valgus of the left foot is denied.







____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


